Citation Nr: 0523835	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  05-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  

Due to the veteran's advanced age, the August 2005 motion for 
advancement on the docket was granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral hearing loss and tinnitus.

3.  The medical evidence of record shows that a bilateral 
hearing impairment and tinnitus were not identified during 
service and that bilateral sensorineural hearing loss did not 
manifest to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service; there is no competent medical evidence that 
otherwise links the veteran's bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 and shown on VA examination to 
the veteran's service, or that the currently diagnosed 
bilateral sensorineural hearing loss and bilateral tinnitus 
are related to the veteran's military noise exposure.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims for service connection, which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  Specifically, he was advised that VA 
would obtain any relevant federal records including service 
records, VA medical center records, and records from other 
Federal Agencies, such as the Social Security Administration.  
Private records would be requested on his behalf if he 
provided the necessary release; however, VA explained that it 
was ultimately the veteran's responsibility to submit these 
records.  In addition, the letter described the evidence that 
had already been obtained and associated with the veteran's 
file and advised the veteran of what the evidence must show 
to establish entitlement to service-connected compensation 
benefits.    

The Board also notes that the February 2004 notice did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to the claims or something to 
the effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1) (2004).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board 
recognizes that the RO provided the veteran with a copy of 
the July 2004 rating decision and the April 2005 Statement of 
the Case (SOC) issued by a Decision Review Officer (DRO), 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The April 2005 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims.  Thus, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment reports dated from April 2003 to 
November 2003.  The Board notes that the RO also requested 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  However, the RO was only 
able to obtain the veteran's separation examination report 
because the remainder of his service medical records are 
presumed to have been destroyed by a fire at the NPRC that 
occurred in 1973.  An April 2004 letter confirms that all 
proper procedures were followed but that the complete service 
medical records could not be located.  Based on the foregoing 
actions, the Board finds that the RO conducted an exhaustive 
search and associated any available service records with the 
claims file.  The Board also finds that further efforts to 
obtain outstanding service records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).    

In addition, the Board notes that the RO afforded the veteran 
a VA examination and obtained a nexus medical opinion on the 
etiology of his bilateral hearing loss and tinnitus in June 
2004.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.    


II.	Evidence

The May 1946 separation examination report notes that the 
whispered voice test revealed that the veteran had a hearing 
acuity of 15/15 in the right and left ears.  The examination 
report is also absent any complaints or findings of impaired 
hearing or tinnitus during service.

An Army separation record shows that the veteran served as a 
military policeman for three months and a radar mechanic for 
fifteen months during service.  As a radar mechanic, the 
veteran was primarily tasked with removing and installing 
aircraft radar equipment.  

In his original claim (VA Form 21-526) for compensation 
benefits filed in December 2003, the veteran wrote that his 
duties as a military policeman included firing a cannon every 
evening.  He further explained that he did not wear any ear 
protection while performing this task and, consequently, 
suffers from severe hearing loss and "constant ringing in 
the ears."  

In VA Form 1-646 filed in July 2005, the veteran's 
representative additionally asserted that the veteran's 
bilateral hearing loss and tinnitus are due to his exposure 
to aircraft engine noise while working as a radar mechanic 
during service.  

The veteran's representative further added in the August 2005 
informal hearing presentation that the veteran had been 
exposed to noise from radio headsets while serving as a radar 
mechanic in the military.   

An August 2003 audiological examination report notes that the 
veteran demonstrated bilateral sensory hearing loss of mild 
to severe degree beginning at 1500 Hz for the right ear and 
mild to moderately-severe degree beginning at 250 Hz for the 
left.  The veteran exhibited pure tone thresholds, in 
decibels, as follows:





HERTZ




250
500
1000
1500
2000
3000
4000
RIGHT
10
10
15
40
60
65
75
LEFT
30
45
45
55
65
65
65

In addition, the veteran's word recognition was 78 percent in 
the right ear and 48 percent in the left ear.  

The examiner noted that the veteran reported that his 
bilateral tinnitus began in 1946 or 1947.  Additionally, the 
veteran reported noise exposure after service while working 
for an automobile manufacturing company.  The examination 
report offered no opinion regarding the etiology or likely 
cause of the veteran's hearing loss or tinnitus.

In June 2004, the veteran underwent a second audiological 
examination for the purpose of obtaining a medical opinion 
regarding whether the veteran's tinnitus and bilateral 
hearing loss are related to his military service.  

Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
70
80
LEFT
65
65
75
70
70
   
Speech recognition scores were 74 percent in the right ear 
and 52 percent in the left ear.    

The VA examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss for the right ear and severe 
sensorineural hearing loss for the left ear.  Based on the 
results of the examination and her review of the veteran's 
records, the examiner concluded that it is not as likely as 
not that the veteran's hearing loss or tinnitus resulted from 
acoustic trauma during military service.  She further 
explained that the veteran's audiometric results showed a 
pattern of hearing loss or configuration which was not 
consistent with noise induced hearing loss because there was 
a significant ear asymmetry with the left ear worse than the 
right.  She also offered that it is as likely as not that the 
veteran's hearing loss and tinnitus resulted after military 
service from occupational noise or unknown etiology.  The 
examination report noted that the veteran reported exposure 
to machinery noise after military service while working for 
an automobile manufacturing company.  

In the August 2004 Notice of Disagreement (NOD) and June 2005 
VA 9 Form, the veteran asserted that he was not exposed to 
acoustic trauma while performing his job after service.  He 
maintained that his work environment after service was quiet 
and that his only exposure to noise was during military 
service.  





III.	Law

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     

 
IV.	Analysis

The Board has thoroughly reviewed the evidence of record and 
has determined that service connection is not warranted for 
the veteran's bilateral hearing loss and tinnitus.

The medical evidence of record shows that the severity of 
hearing loss in the right and left ears meets the threshold 
levels of a hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2004).  The medical evidence also shows 
that the veteran is currently diagnosed with bilateral 
sensorineural hearing loss.  The June 2004 examination report 
suggests that the examiner considered the veteran's 
complaints of tinnitus credible.  Therefore, the Board finds 
that a current disability manifested by bilateral hearing 
loss and tinnitus is shown by the evidence.  38 C.F.R. 
§ 3.303 (2004).

As noted above, the veteran's separation examination report 
documents no complaints or findings of hearing loss or 
tinnitus during service.  The record indicates that the 
veteran's bilateral hearing loss and tinnitus were diagnosed 
in 2003, approximately 57 years after service.  Thus, the 
evidence does not show that a bilateral hearing impairment or 
tinnitus was identified during service or that sensorineural 
hearing loss manifested to a compensable degree within the 
one-year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

The veteran contends that his bilateral hearing loss and 
tinnitus are due to military noise exposure.  Specifically, 
the veteran cites exposure to the noise of firing cannons, 
aircraft engines and radio headsets while serving as a 
military policeman and radar mechanic as the likely cause of 
his hearing loss and tinnitus.  The competent medical 
evidence of record, however, fails to support the veteran's 
contention that acoustic trauma experienced during the 
military resulted in his bilateral hearing loss and tinnitus. 

In the June 2004 medical examination report, the examiner 
concluded that it is not as likely as not that the veteran's 
hearing loss or tinnitus resulted from acoustic trauma during 
military service.  Alternatively, she attributed the 
veteran's hearing loss and tinnitus to post-service 
occupational noise exposure or an unknown etiology.  She 
additionally reported that the veteran's audiometric results 
showed a pattern of hearing loss or configuration which was 
not consistent with noise induced hearing loss because there 
was a significant ear asymmetry with the left ear worse than 
the right.  The VA examiner reviewed the veteran's claim file 
and no competent medical opinion to the contrary exists in 
the record.  Therefore, the Board finds the VA examiner's 
opinion dispositive on the question of whether the veteran's 
hearing loss and tinnitus are related to military noise 
exposure.  As there is no competent medical evidence that 
provides a causal link between the claimed disorders and the 
veteran's military service, service connection is not 
warranted.       

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not applicable in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   









ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


